Citation Nr: 1622741	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain myositis and discogenic disease at L5-S1, currently assigned a 40 percent evaluation.

2.  Entitlement to an increased evaluation for status post dislocation of the second toe at the level of the first interphalangeal joint in ankylosis, currently assigned a 10 percent evaluation.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity neuropathy.

5.  Entitlement to service connection for left lower extremity radiculopathy.

6.  Entitlement to service connection for left lower extremity neuropathy.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder.  

9.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from November 2001 to March 2002 and a period of active duty from November 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2011, the Veteran stated that he is not working due to his service-connected disabilities.  The Court has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to TDIU is also on appeal.   

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for such a hearing on January 27, 2016, but did not report for that proceeding.  In subsequent correspondence dated in February 2016, the Veteran indicated that he could not attend the scheduled hearing because he was at annual training with the Army Reserve at Ft. Dix in New Jersey.  He also submitted personnel documents showing that he was away from home for annual training on the day of the scheduled hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2015), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3) (2015).  Therefore, the Veteran should be scheduled for a hearing before the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




